 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 448 
In the House of Representatives, U. S., 
 
October 26, 2011 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2576) to amend the Internal Revenue Code of 1986 to modify the calculation of modified adjusted gross income for purposes of determining eligibility for certain healthcare-related programs, and providing for consideration of the bill (H.R. 674) to amend the Internal Revenue Code of 1986 to repeal the imposition of 3 percent withholding on certain payments made to vendors by government entities. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2576) to amend the Internal Revenue Code of 1986 to modify the calculation of modified adjusted gross income for purposes of determining eligibility for certain healthcare-related programs. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions of the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit.  
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 674) to amend the Internal Revenue Code of 1986 to repeal the imposition of 3 percent withholding on certain payments made to vendors by government entities. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. 
3. 
(a)In the engrossment of H.R. 674, the Clerk shall— 
(1)add the text of H.R. 2576, as passed by the House, as new matter at the end of H.R. 674; 
(2)conform the title of H.R. 674 to reflect the addition of the text of H.R. 2576, as passed by the House, to the engrossment; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform provisions for short titles within the engrossment. 
(b)Upon the addition of the text of H.R. 2576, as passed by the House, to the engrossment of H.R. 674, H.R. 2576 shall be laid on the table.  
 
Karen L. Haas,Clerk. 
